FILED
                            NOT FOR PUBLICATION                             NOV 27 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


RICHARD ROY SCOTT,                               No. 14-35501

               Plaintiff - Appellant,            D.C. No. 3:05-mc-05029-MJP

 v.
                                                 MEMORANDUM*
PACIFIC COUNTY; et al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                      for the Western District of Washington
                    Marsha J. Pechman, Chief Judge, Presiding

                           Submitted November 18, 2015**

Before:        TASHIMA, OWENS, and FRIEDLAND, Circuit Judges.

      Richard Roy Scott, who is civilly committed, appeals pro se from the district

court’s order denying his application to proceed in forma pauperis. We have

jurisdiction under 28 U.S.C. § 1291. We review for an abuse of discretion.

O’Loughin v. Doe, 920 F.2d 614, 616 (9th Cir. 1990). We reverse and remand.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      In a prior action, Scott v. Weinberg, No. 3:06-cv-05172-FDB (W.D. Wash.

Mar. 27, 2007), the district court imposed a vexatious litigant order barring Scott

from filing a complaint in forma pauperis unless he alleges that he is “under

imminent danger of serious physical injury” consistent with the pre-filing

requirements set forth in 28 U.S.C. § 1915(g). In the instant action, the district

court improperly denied Scott’s motion to proceed in forma pauperis because Scott

plausibly alleged that he was “under imminent danger of serious physical injury” at

the time that he lodged the complaint, which included allegations that two violent

individuals were transferred into his living unit, one of whom threatened to kill

Scott. See Andrews v. Cervantes, 493 F.3d 1047, 1055-56 (9th Cir. 2007)

(discussing imminent danger under § 1915(g)).

      We do not consider Scott’s challenge to the validity of the vexatious litigant

order because Scott failed to raise the issue before the district court. See Smith v.

Marsh, 194 F.3d 1045, 1052 (9th Cir. 1999).

      REVERSED and REMANDED.




                                           2                                     14-35501